Black, J., dissenting: For the same reasons stated in my dissenting opinion in Ernest A. Watson, 15 T. C. 860, I dissent from the majority-opinion in the instant case. I do not agree witli the majority opinion wherein it holds that income realized by a wheat farmer on the sale of a farm on which there was a growing and unmatured crop of wheat is ordinary income and not capital gain to the extent that it represents payment for the growing crop. To my .way of thinking, there is certainly nothing in the facts here to indicate that the taxpayer’s growing and miniatured crop of wheat “was property held by the taxpayer primarily for sale to customers in the ordinary course of his trade or business.” (Emphasis added.) It seems to me that the facts show that it was not so held. It is my view that if Congress wishes to exclude from the benefits of the capital gain provisions contained in section 117,1. R. C., the gain from the sale of a growing and unmatured wheat crop such as we have here and under the circumstances attending the sale, it will have to expand the exclusion provisions of section 117. That, of course, it may do if it wishes, but until Congress does so I think the entire gain from such transactions as we have here falls within the provisions of section 117 (j), I. R. C., and is taxable as long term capital gain. HarroN, /., agrees with this dissent.